DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 08/01/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/01/2022 are being considered by the examiner.

Status of Claims
	In Applicant’s amendment filed on 08/01/2022, claims 52, 62 and 72-75 have been amended; claims 1-51, 55-56 and 65-66 are canceled; claims 52-54, 57-64 and 67-75 remain pending.

Response to Arguments
Claim Rejections Under 35 U.S.C. §103
	Applicant’s arguments for claims 52 and 62, previously rejected under 35 U.S.C. §103 as being unpatentable over U.S. Publication No. 20 14/0337903 to Zhu et al. ("Zhu") in view of U.S. Publication No. 2016/0150278 to Greene et al. ("Greene") and further in view of U.S. Publication No. 2020/0267429 to He et al. (“He”), have been fully considered but are moot in view of a new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-54, 57-64 and 67-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 52 and 62 recite the limitation “while the first segment is playing, causing, based on a user preference indicated in a profile, the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment, wherein the second segment is capable of being played regardless of the user preference, and the user preference is other than a content rating preference” (underlined for emphasis).  The underlined limitation is a negative limitation that renders the claim indefinite because it is an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent.  See MPEP 2173.05(i).
Claims 53-54, 57-61, 63-64 and 67-75 depend from one of claims 52 and 62, but fail to remedy the deficiency of claims 52 and 62 as described above.  Hence, claims 53-54, 57-61, 63-64 and 67-75 are considered accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52 and 62 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Calcev et al. (US 2012/0143994), hereinafter “Calcev”.
Claim 52 – Calcev discloses a method (see Abstract) comprising:
accessing a manifest file, wherein the manifest file enables a device to request a plurality of segments of a media asset, the plurality of segments comprising a first segment, a second segment and a third segment [¶0004 and ¶0037], and wherein the manifest indicates the first segment should be played prior to the second segment and the second segment should be played prior to the third segment [¶0004: playlist indicates first chunk and subsequent chunks to be played];
causing the device to play the first segment of the media asset based on the manifest file [¶0004: user’s device downloads and plays the first chunk based on the playlist];
while the first segment is playing, causing, based on a user preference indicated in a profile, the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment [¶0004 and ¶0075, claims 1 and 4, ¶0038: while the first chunk is being viewed, causing, based on the importance information, the user device to download and buffer data of a chunk with higher resolution (third segment) out-of-order with respect to a second chunk with lower resolution (i.e., prior to downloading and buffering the second segment), wherein the importance information is tailored based on the user preference indicated in a user profile], wherein the second segment is capable of being played regardless of the user preference [¶0075 and claim 4: the second chunk is downloaded out-of-presentation-order, but still is being downloaded, hence is capable of being played/presented regardless of the user preference], and the user preference is other than a content rating [¶0046: e.g., user preference is user interest in the goal scenes and high resolutions].
Claim 62 is directed to similar limitations as in claim 52 above and hence, is considered accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-54, 57-64, 67-72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0267429), hereinafter “He”, in view of Calcev (US 2012/0143994).
Claim 52 – He teaches a method [see ¶0002] comprising:
accessing a manifest file, wherein the manifest file enables a device to request a plurality of segments of a media asset [¶0030 and Fig. 2, ¶0031 and ¶0035:  accessing a media presentation description (MPD) manifest file, the manifest file enables a streaming device to request a plurality of segments of a particular video content], the plurality of segments comprising a first segment, a second segment and a third segment, and wherein the manifest indicates the first segment should be played prior to the second segment and the second segment should be played prior to the third segment [Fig. 2 and/or Fig. 4, ¶0031 and ¶0038: e.g., manifest indicates the first segment (L0) should be played prior to the second segment (L1) and the second segment (L1) should be played prior to the third segment (L2)];
causing the device to play the first segment of the media asset based on the manifest file [e.g., Fig. 4 and ¶0038: causing the device to play segment L0];
while the first segment is playing, causing the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment [Fig. 13 and ¶0062-¶0065: while playing segment j-1th segment, causing the streaming device that is playing the video content asset based on the MPD manifest file to  download and buffer the j+1th segment having higher artistic interest value prior to the jth segment having a lower artistic interest value], wherein the second segment is capable of being played regardless of the user preference [¶0065: the jth segment with lower artistic value is still being downloaded and buffered, hence is capable of being played regardless of user preference].
He is silent regarding causing, based on a user preference indicated in a profile, the device that is playing the media asset to buffer data of the third segment prior to buffering data of the second segment, and the user preference is other than a content rating preference.
However, in an analogous art, Calcev teaches causing, based on a user preference indicated in a profile, the device that is playing the media asset to buffer data of the third segment prior to buffering data of the second segment [¶0075, claims 1 and 4, ¶0038 and ¶0004: causing, based on the importance information, the device to download and buffer (see ¶004) data of a segment with higher resolution (third segment) out-of-order with respect to a second segment with lower resolution (i.e., prior to downloading and buffering the second segment), wherein the importance information is tailored based on the user preference indicated in a user profile], and the user preference is other than a content rating preference [¶0075 and ¶0046: user preference is other than a content rating preference].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of downloading segments of a video content asset based on “importance information” associated with each segment taught by Calcev and the technique of scheduling and downloading multi-layer video segments of a video content giving priority to segments with higher artistic interest taught by He to enhance the efficiency of the system by intelligently manage resources when downloading the media presentation (see Calcev ¶0006).

Claim 53 – the combination of He in view of Calcev, specifically He, also teaches the device is not blocked from playing the second segment [see He ¶0065:  after the high artistic interest segment (third segment) has been downloaded, the streaming device reverts to downloading other video segments, e.g., low artistic interest segment (second segment)].

Claim 54 – the combination of He in view of Calcev, specifically He, further teaches causing the device to automatically skip playing of the second segment [¶0057].
Alternatively, the combination of He in view of Calcev, specifically Calcev, also teaches causing the device to automatically skip playing of the second segment [¶0042].

Claim 57 – the combination of He in view of Calcev, specifically He, further teaches transmitting the manifest file to the device [¶0030: HTTP server 106 transmits the MPD manifest file to the streaming device].

Claim 58 – the combination of He in view of Calcev, specifically He, further teaches the manifest file comprises metadata information for each segment of the plurality of segments [¶0002: the MPD manifest file comprises respective indications of artistic interest (metadata) associated with each video segment].

Claim 59 – the combination of He in view of Calcev, specifically He, further teaches the metadata information comprises at least one of a size of a segment, length of a segment, and indication of bit rate of a segment [¶0003 and ¶0080:  the description information (metadata) in the MPD includes, e.g., starting time and duration of a video segment (length of a segment), and indication of bitrate of a segment].

Claim 60 – the combination of He in view of Calcev, specifically He, also teaches the metadata information indicates a buffering priority for each segment of the plurality of segments [¶0002 and ¶0063-¶0065: the artistic value in the description information (metadata information) indicates a downloading/buffering priority for each segment of the plurality of segments].

Claim 61 – the combination of He in view of Calcev, specifically He, further teaches causing the device to play the media asset based on the manifest file comprises causing the device to play a segment from a buffer or from a remote device [Fig. 5 and ¶0039-¶0040: the streaming device plays the video content asset based on the MPD manifest file by playing a segment from a buffer 406].

Claim 62 is directed to similar limitations recited in claim 52, hence claim 62 is considered accordingly.  Regarding the claimed feature “A system comprising a control circuitry…” and “a communications circuitry…”, see He Fig. 5, ¶0039 and/or Fig. 16B and ¶0093-¶0101].

Claims 63, 64, and 67-71 are directed to similar limitations recited in claims 53, 54 and 57-61, respectively.  Hence, claims 63, 64, and 67-71 are considered accordingly.

Claim 72 – the combination of He in view of Calcev, specifically He, further teaches determining current bandwidth conditions [¶0006 and ¶0063-¶0065], wherein causing the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment is further performed based at least in part on the current bandwidth conditions [¶0006 and ¶0063-¶0065].

Claim 74 is directed to similar limitations as in claim 72 above and hence, is considered accordingly.

Claims 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2020/0267429) in view of Calcev (US 2012/0143994) as applied above, and further in view of Benn et al. (US 2013/0110980), hereinafter “Benn”.
Claim 73 – the combination of He in view of Calcev, specifically He, teaches determining the second segment corresponds to lower artistic interest of the media asset [¶0063-¶0065: e.g., determining the j-th segment corresponds to lower artistic interest section of the movie], causing the device that is playing the media asset based on the manifest file to buffer data of the third segment prior to buffering data of the second segment is further performed based at least in part on determining the second segment corresponds to lower artistic interest of the media asset [¶0063-¶0065:  causing the streaming device that is playing the movie based on the MPD file to buffer the high artistic interest segment prior to the j-th segment].
He is silent regarding determining the second segment corresponds to opening credits of the media asset.
However, in an analogous art, Benn teaches determining the second segment corresponds to opening credits of the media asset [¶0022: determining the second segment corresponding to opening credits of the media asset in order to locate the hot spot segment], and causing the device that is playing the media asset to buffer data of the third segment prior to buffering data of the second segment is further performed based at least in part on determining the second segment corresponds to opening credits of the media asset [¶Abstract and ¶0022: causing the receiving device to download and store the hot spot segment before downloading opening credits section].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of prioritizing the downloading of hot spot segments over other segments of a media asset taught by Benn and the technique of streaming, playing and scheduling requests for content segments of a the  video content based on a manifest file taught by He in view of Calcev to enhance the user experience during fast-forward operation (see Benn ¶007 and ¶0017).

Claim 75 is directed to similar limitations as in claim 73 above and hence, is considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423